On behalf of the delegation of
the United Arab Emirates, it gives me great pleasure to
extend to you our sincere congratulations on your election as
President of the forty-eighth session of the General
Assembly. We are fully confident that your vast experience
in the area of international relations will enhance the
Organization’s role and promote its goals.
I also wish to express our appreciation of the tireless
efforts undertaken by your predecessor, Mr. Stoyan Ganev,
in his judicious and capable management of the previous
session.
It also gives me great pleasure to extend our sincere
thanks to Mr. Boutros Boutros-Ghali, the Secretary-General
of the United Nations, for his dedication to the important
responsibilities with which he has been entrusted and to
commend his efforts aimed at enhancing the Organization’s
role in addressing the issues that concern the international
community and in devising peaceful and just solutions to the
problems of development and peace as well as the issues
involved in maintaining regional and international security.
I should like also to welcome the countries that have
acceded recently to the membership of the Organization and
to wish them success and prosperity. There is no doubt that
their presence among us accentuates further the universality
of the United Nations and will contribute positively to the
realization of our common goals and interests in consonance
with the Charter.
On this occasion, I should like, on behalf of the people
and Government of the United Arab Emirates, to extend our
sincere condolences and profound sympathy to the people
and Government of friendly India over the tragic loss of
thousands of lives as a result of the recent earthquake.
This forty-eighth session of the General Assembly is
convened against the backdrop of new political realities that
have wrought dramatic changes in both regional and
international relations. The most notable changes have been
the diminished threat of nuclear war and an end to the
problems that had plagued the international community since
the creation of the United Nations as a result of the era of
bipolarity and competition over spheres of influence.
Although these changes have had a positive effect, the
international arena has witnessed several new regional
conflicts that have been generated by ethnic bigotry,
14 General Assembly - Forty-eighth session
religious fanaticism, expansionist tendencies and the spread
of the phenomenon of terrorism, which is still sweeping over
some parts of the world and which continues to pose a threat
to peace and security at the regional and international levels.
Given the existence of such a situation, it is incumbent on
the international community as a whole to address these
problems and to find effective solutions thereto in the
interests of stability, development and abiding peace and in
order to lay the foundations of the new world order to which
all the countries of the world aspire so that they may be able
to face up to the many major challenges that have come to
confront humanity as a whole.
The role and responsibilities of the United Nations and
especially those of the Security Council have expanded,
since the end of the cold war, particularly in the areas of
development and the maintenance of international peace and
security. There is no doubt that the adoption by the General
Assembly of the "Agenda for Peace" and other measures
aimed at restructuring and revitalizing the Organization in
the areas of economic and social development constitute a
constructive, positive step towards the shouldering by the
international community of its immense responsibilities in
this regard. This will enhance the credibility of the United
Nations and increase its ability to become a truly effective
multi-purpose instrument in dealing with existing
international issues.
We believe that within the new context of international
relations, the restructuring and reform of the United Nations
should embrace the Security Council as the organ
responsible for the maintenance of international peace and
security. In restructuring the Council, the principle of
equitable geographical representation of all regional groups
should be taken into consideration so that it may reflect the
changes and transformations that have taken place in the
international political arena. Those changes and
transformations call for a new approach in addressing the
issues of peace, security and development at the international
level. Such an approach should stem from a sound
understanding of the realities of an interdependent world so
that it may enable the international community to find
solutions that would go to the roots of old and new problems
alike.
In this regard, we wish to stress that the issues of
peacemaking and peace-keeping at both the regional and
international levels in the context of preventive diplomacy
should be addressed in a manner that takes into
consideration the historical, geographical, political, social
and cultural characteristics of each and every State. In so
doing, the international community should keep in view the
importance of coordination and cooperation between the
United Nations and regional organizations, in the search for
peaceful and commonly agreed solutions for existing
conflicts and disputes, on the basis of international legality
and the Charter of the United Nations.
The recent events in the Gulf in the wake of the
liberation of the sister State of Kuwait have produced a new
political reality which reinforced the belief in the importance
of settling disputes by negotiation and other peaceful means
as prescribed by the Charter of the United Nations and the
principles of international law, in the interests of building
mutual trust and consolidating peace and security, as well as
promoting stability, coexistence and good-neighbourliness
between the States of the region.
Given our adherence to these principles in our relations
with other States both regionally and internationally, the
United Arab Emirates has declared its readiness and sincere
desire to conduct a direct dialogue with the Islamic Republic
of Iran with regard to Iran’s occupation in 1971 of the three
islands of Greater Tunb, Lesser Tunb and Abu Musa, which
belong to the United Arab Emirates. From this rostrum,
where many peace calls have been made, we appeal once
again to the Islamic Republic of Iran to respond positively
to our call for dialogue and to start negotiating an end to this
occupation and to return the three islands to the sovereignty
of the United Arab Emirates.
The United Arab Emirates works jointly with other
States members of the Gulf Cooperation Council, within a
framework of cooperation and solidarity in defining its
policies and its regional and international relations on the
basis of existing geographic, political and economic realities,
and in a manner that is consistent with its national interests
and its Arab and Muslim identity. In their recent Summit
meeting held in Abu Dhabi in December 1992, the leaders
of the Gulf Cooperation Council affirmed the importance of
resorting to dialogue and negotiation as a principal
instrumentality for settling disputes between States by
peaceful means, in consonance with the tenets of Islamic
Sharia as well as the commitment of the Gulf Cooperation
Council to the Charter of the United Nations and to the
norms and principles of international law.
Mrs. Osode (Liberia), Vice-President, took the Chair.
The Gulf Cooperation Council also affirms the
importance of respecting the sovereignty and territorial
integrity of States, and non-interference in their internal
affairs. We believe that every State is entitled to choose its
own political system and to exercise sovereignty over its
Forty-eighth session - 4 October 1993 15
natural resources in line with its development objectives and
environmental policies. We reject the use of force, or the
threat of the use of force as a means of settling disputes.
We hold that resorting to peaceful means in the settlement
of disputes would enable the States involved to harness their
resources in the interests of social and economic
development.
The Iraqi regime still pursues a policy of
procrastination with regard to the implementation of all
relevant Security Council resolutions. In view of this, the
international community must oblige that regime to
implement those resolutions to respect the political system,
sovereignty and territorial integrity of the State of Kuwait
and to refrain from reiterating its expansionist aims.
Security Council resolution 833 (1993) relating to the
demarcation of boundaries between Kuwait and Iraq,
guarantees the inviolability of the international boundaries
separating the two countries in accordance with Chapter VII
of the Charter. The resolution is a positive step and a
fundamental international contribution towards achieving
regional and international peace and stability.
We also urge the international community to pressure
the Iraqi regime to abide by international humanitarian law
and release immediately all Kuwaiti and non-Kuwaiti
prisoners of war and detainees. An end should be put to this
human tragedy which violates the basic norms of
international humanitarian law.
At the same time, we should like to emphasize that it
is imperative to maintain the unity and territorial integrity of
Iraq and declare that the suffering and hardships endured by
the Iraqi people are the responsibility of the Iraqi regime
because of its refusal to implement fully all relevant Security
Council resolutions.
The positive international developments resulting from
the end of bipolarity and the collapse of military alliances
were bound to produce their effects in our Arab region.
Today, dialogue and cooperation between the big Powers,
and the peaceful settlement of regional disputes, have
replaced the confrontations of bipolarity.
The United Arab Emirates welcomed the convening of
the Madrid Peace Conference and the holding of bilateral
negotiations. It also welcomed the multilateral negotiations
in which it participated. Likewise, it welcomed the
declaration of principles concluded between the Palestine
Liberation Organization (PLO) and Israel as a positive
beginning and a first step towards a just, comprehensive and
durable settlement of the Arab-Israeli conflict and the
Question of Palestine, on the basis of international legality
as reflected in the relevant United Nations resolutions, most
notably Security Council resolutions 242 (1967) and
338 (1973), as well as the "land for peace" principle. Such
a settlement should enable the Palestinian people to exercise
their national inalienable rights, including the right of
self-determination, and bring about a total Israeli withdrawal
from the occupied Arab territories, including the Holy City
of Jerusalem and the Syrian Golan.
We support the sustained efforts undertaken by the
Lebanese Government to extend its national sovereignty over
all the Lebanese national soil. In this regard, we call for the
full implementation of Security Council resolution 425
(1978). This will contribute to the consolidation of peace
and stability and to the creation of the conditions necessary
for the social and economic development of the States and
peoples of the region.
My country is extremely concerned over the
deterioration of the security situation in the sister State of
Somalia, which has resulted in many injuries and fatalities.
We support the efforts undertaken by the United Nations and
regional organizations aimed at alleviating the suffering of
the people of Somalia and creating a secure environment
conducive to the continuation of aid and humanitarian relief
programmes and the rebuilding of national infrastructures,
particularly those relating to social and economic
development.
In view of the strong historical ties between our people
and the people of Somalia, the United Arab Emirates has
extended humanitarian and financial assistance to that
country, in addition to its participation in United Nations
peace-keeping forces. We sincerely hope that all Somali
factions, taking into account the interests of the people of
Somalia, will cooperate, unite and reconcile in order to
facilitate the United Nations mission in Somalia and resume
negotiations and dialogue for the sake of achieving stability,
peace and security in that country.
The people and Government of the United Arab
Emirates have followed with deep sorrow the tragedy that
has beset the Republic of Bosnia and Herzegovina for well
over 18 months. My country has also condemned the acts
of killing, displacement, ethnic cleansing, genocide and rape
perpetrated by Bosnian Serbs and Bosnian Croats who are
supported by the regular army of Serbia and Montenegro.
The victims of such atrocities have been largely the Bosnian
Muslims. My country supports the Security Council and
General Assembly resolutions relating to the trial and
16 General Assembly - Forty-eighth session
punishment of the perpetrators of war crimes in Bosnia and
Herzegovina. The implementation of these resolutions will
go a long way towards demonstrating that the international
community honours its obligations and that the United
Nations lives up to the Charter and principles of international
law.
The partition plan recently proposed in the Geneva talks
for the settlement of the dispute in Bosnia and Herzegovina
lacks fairness and justice because it legitimizes aggression
and "ethnic cleansing" and rewards the aggressors by
allowing them to annex the territories they have conquered
by force. In the face of this tragic situation, the international
community bears the historical and moral responsibility of
defending a State Member of the United Nations and
preserving its independence, sovereignty, territorial integrity
and enabling it to exercise its legitimate right of
self-defence.
The progress recently achieved in the recent
negotiations between the political parties of South Africa,
which culminated in a decision to form the Transitional
Executive Council, represents a positive step towards
establishing an interim Government and finalizing the
arrangements for the elections to be held early next year.
This progress may also be a significant step towards the
formulation of a permanent constitution, which would lead
to the establishment of a democratic and a united State free
of racial discrimination.
One of the great challenges that still face the
international community is the proliferation of weapons of
mass destruction, particularly nuclear weapons. This poses
a grave threat to international peace and security; hence, it
is the responsibility of the international community to
encourage the adoption of confidence-building measures on
the regional and international levels to create a secure
international environment. We believe that the nuclear
Non-Proliferation Treaty is the key to strengthening all
international efforts and regional initiatives aimed at
preventing the spread of weapons of mass destruction and
removing the dangers that continue to threaten both regional
and international peace and security.
In this regard, we welcome the positive steps recently
taken in the field of disarmament, including the Convention
on the Prohibition of the Development, Production,
Stockpiling and Use of Chemical Weapons and on Their
Destruction, which was signed by the United Arab Emirates,
as well as by a majority of the States of the world. We
should also like to reaffirm the importance of establishing
zones free of nuclear weapons and other weapons of mass
destruction, including the Middle East.
Despite the progress achieved in the case of certain
international political and social problems, we are yet to
witness any noticeable improvement in the international
economic environment. The gap between North and South
is getting increasingly wider, and living conditions in many
developing countries are constantly deteriorating under the
heavy burden of foreign debt, the continuing decline in the
price of commodities, and the terms of trade as well as the
negative impact of protectionist policies on those countries’
balances of payments. Given this situation, it has become
the collective responsibility of the international community
to restructure the existing international economic relations in
a manner that would ensure effective cooperation in
promoting economic development in many countries,
especially in the developing world, and thereby to improve
their living conditions.
Economic cooperation has expanded to new horizons,
especially in the areas of development and environment.
That was underscored by the forty-seventh session of the
General Assembly through the creation of the high-level
Commission on Sustainable Development. This indicated
that the international community is well aware of the nature
of existing international problems and the importance of
regional and international cooperation in achieving the goals
of peace and development.
The member States of the Gulf Cooperation Council
(GCC) have played an active role in the field of regional and
international economic cooperation through the constructive
and practical positions they have adopted and through their
contributions and assistance to the developmental efforts of
many third world countries. This stance stems from the
Gulf Cooperation Council countries’ belief in the principles
of economic cooperation between States, and especially with
the sisterly Arab and Islamic States. When measured against
the gross national product, the percentage of aid extended by
the GCC countries to developing countries is greater than
that provided by the developed countries, even though the
economies of the GCC countries are based primarily on oil,
a depletable resource. These contributions have been made
despite the need of all our countries to devote all their
energies to the process of rebuilding and maintaining their
social and economic infrastructures that have been adversely
affected by the wars and disputes of the last two decades.
The spirit of tolerance and commitment to human
values and to the principles and purposes of the United
Nations Charter should guide us on the road to the better
Forty-eighth session - 4 October 1993 17
future that we all aspire after - a future that looks more
attainable than ever before, in view of the regional and
international changes that have taken place over the past few
years. All States, big and small, developed and developing,
must seize this historic opportunity to build on the
momentum of change in order that peaceful dialogue may
prevail, consolidating the foundations of regional and
international peace and security and peaceful coexistence.
